The Court disregarded the first objection, and ordered, the agreement to be made a rule of Court ;(d) but they refused the rule for an attachment.(e) They remarked that here had been no default; performance of the award never having been demanded.
Rule accordingly.

■ (d) Vid. the form of this rule, Caldwell on Arlriir. 477, Am. ed. But the rule there is entitled, which appears to me wrong. Quere, and vid. Se-van v. Sevan, 3 T. R. 601.


 After making the agreement a rule of Court, in order to obtain an attachment, the party must be served with the rule. He is also entitled to a notice of the award, and a demand of performance. The authorities on" this subj. ct, and the manner of proceeding herein, and the practical forms in use to ground an attachment, will be found in Tidds’ Prac. 760, 61, and Tidd's Appendix, adapted to this Court by Mr. Caines, 194, 5. (Vid. also Standley v. Hemmington, 6 Taunt, 561, and Forest's Exch. Rep. 82,83.) The rule for an attachment is never absolute in the first instance. (Chanter v. Driver, 12 Mod. 317. Chaunt v. Smart, 1 Bos. & Pull. 477 ; and vid. Gifford v. Gifford, Forest’s Exch. Rep. 80.)